The opinion of the court was delivered by
Pierpoint, C. J.
The only question litigated in the County Court was, whether Elmira Pierce, the alleged pauper, at the time the order of removal was made, was likely to become chargeable to the town of Plymouth as a pauper. ‘ To establish this point, the town of Plymouth offered evidence tending to show that in 1870, said town had aided the said Elmira as a pauper to the extent of four or five dollars. This evidenee was objected to but admitted. It is now insisted that the court erred in admitting the evidence. The order of removal was made in April, 1877. There is nothing in the case to show that said Elmira had not supported herself from 1870 to 1877. Does the fact that she received the slight aid from the town in 1870, tend to show that she was likely to become chargable to the town seven years after-wards ? We think not. The fact is too remote. So much time had elapsed that no such inference can fairly be drawn. She might have been destitute then and wealthy now; or, wealthy then and a pauper now. There is a material change in the pecuniary condition (for better or worse) of almost every person within a period of seven years. Such changes are too common to make the condition of a person at the one period proof of such person’s condition at the other. The evidence offered we think was inadmissible, and should have been excluded. This disposes of the question as to the admissibility of the extract from the auditors’ account and the book containing it.
*712The admission of the evidence as to the reputation of the said Elmira for chastity and honesty, if standing by itself, might not be admissible; but when accompanied by evidence that by reason of that reputation she was unable to get employment, so as to diminish her capacity to support herself, and thereby increase the probability of her becoming a charge upon the town, it was admissible.
Judgment reversed, and cause remanded.